DETAILED ACTION
1.      Claims 1 – 3, 5 - 16 of U.S. Application No. 16482498 filed on 07/31/2019 are presented for examination. Claim 4 is cancelled, and claim 16 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Arguments regarding the drawing objections: the drawings were objected to because figures 1, 2, and 6A should have been designated a “prior art” legend. The Applicant amended figures 1, 2, and 6A on 01/19/2021 to add the “prior art” legend to the figures. Therefore, the drawing objection is overcome.
Arguments regarding the claim objections: claim 1 was objected to because line 9 contained a reference character that was not in parenthesis. Claim 1 was amended to delete the reference character, therefore, the claim objection is moot.
Arguments regarding the claim rejections: Applicant’s arguments, see page 9 of the Applicant arguments filed 01/19/2021, with respect to amended claims 6, and 12 have been fully considered and are persuasive.  The 102 rejections of claims 6, 12 have been withdrawn. In particular, the Applicant amended independent claims 6, and 12 to require that the groove of the upper portion of the protruding part is inclined. Maruyama 
Regarding claim 15: claim 15 was objected to in the non-final office action of 11/09/2020 for containing allowable subject matter while depending on rejected base claim (claim 12).
Claim 15 was rewritten in 01/19/2021 in independent form to include all the limitations of the main claim (claim 12) and the intervening claim (claim 13). Therefore, claim 15 is deemed allowable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Louis Frank on 04/05/2021.
The application has been amended as follows: 
Please amend line 9 of claim 1 to read as follows:

--the stator core includes a support part disposed in a radial direction with respect to a center of the shaft,--


Allowable Subject Matter
Claims 1 – 3, 5 - 16 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the combination of limitations of claim 1, “…the support part and the coil winding part are disposed in a cross shape, wherein a radius (STCR) from a virtual point (C) to a center of the coil winding part is obtained by the following formula 
    PNG
    media_image1.png
    26
    194
    media_image1.png
    Greyscale
 , wherein STOR is a radius from the virtual point (C) to an outer side of the support part, and STIR is a radius from the virtual point (C) to an inner side of the support part” in the combination as disclosed are neither anticipated nor obvious over the prior arts in record.

    PNG
    media_image2.png
    418
    340
    media_image2.png
    Greyscale

Claims 2 – 3, and 5 are allowable for depending on claim 1.
Regarding claim 6: the combination of limitations of claim 6, “…insulator (2320) includes a main body (2321) on which the coil is wound, an inner guide (2322) configured to protrude from an inner side of the main body (2321), an outer guide 
Claims 7 – 11 are allowable for depending on claim 6.

    PNG
    media_image3.png
    467
    625
    media_image3.png
    Greyscale

Regarding claim 12: claim 12 have limitations similar to the limitations discussed above in claim 6 and therefore allowable for the same reasons. Claims 13-14, and 16 are allowable for depending on claim 12
Regarding claim 15: the combination of limitations of claim 15, “…a start line (c1a) of the first coil (2330a) and an end line (c2b) of the second coil (2330b) are connected to a phase terminal or a neutral terminal when winding directions of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AHMED ELNAKIB/Examiner, Art Unit 2832